COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Terry Neff and Iron Workers Mid-South Pension Fund,
                            derivatively on behalf of Weatherford International, Ltd. v.
                            Nicholas F. Brady, David J. Butters, William E. Macaulay,
                            Robert B. Millard, and Robert A. Rayne

Appellate case number:      01-18-00170-CV

Trial court case number:    2010-40764

Trial court:                270th District Court of Harris County

      This appeal is stayed pursuant to a suggestion of bankruptcy filed by appellees,
Nicholas F. Brady, David J. Butters, William E. Macaulay, Robert B. Millard, and Robert
A. Rayne, in this Court. See TEX. R. APP. P. 8.1 (notice of bankruptcy); see also 11 U.S.C.
§ 362(a) (automatic stay in bankruptcy).
       Appellees have filed an Unopposed Motion to Withdraw James A. Reeder, Jr. as
Counsel, requesting that James A. Reeder, Jr. be allowed to withdraw as their attorney and
stating that Michael A. Heidler and Nicholas Shum of Vinson & Elkins, LLP will remain
as counsel for appellees in this matter. Appellees request that the Court treat their motion
as a motion to substitute counsel under Texas Rule of Appellate Procedure 6.5(d). See
TEX. R. APP. P. 6.5 (d).
       Appellees’ motion is granted. See, e.g., Springer v. Tummel, No. 13-14-00446-CV,
2016 WL 8919854, at *1 (Tex. App.—Corpus Christi–Edinburg Dec. 8, 2016, no pet.)
(mem. op.) (noting, while case abated due to bankruptcy, “the only activity in th[e] appeal
[was] appellant’s motion to substitute counsel and motion to withdraw as counsel”).
       The Clerk of this Court is directed to note the withdrawal of James A. Reeder, Jr. as
counsel for appellees. We note that appellees previously filed a Designation of New Lead
Counsel, designating Michael A. Heidler as their new lead counsel on appeal. See TEX. R.
APP. P. 6.1(c). Michael A. Heidler and Nicholas Shum shall remain as counsel for
appellees on the docket of this Court. See TEX. R. APP. P. 6.1, 6.2.
      It is so ORDERED.

Judge’s signature: __/s/ Julie Countiss___
                    Acting individually      Acting for the Court

Date: __October 8, 2019_